--------------------------------------------------------------------------------

Exhibit 10.10


AGREEMENT




THIS AGREEMENT (this “Agreement”) is entered into as of this 15th day of
November 2005 by and between Penn Octane Corporation, a Delaware corporation
(the “Company” or “Penn Octane”) and Jerome B. Richter (“Richter”), as follows:


Recitals


WHEREAS, in April 1997, Richter exercised warrants to purchase 2,200,000 shares
of the Company’s common stock at a price of $1.25 per share, the exercise price
for which was paid with $22,000 in cash and $2,728,000 by a promissory note,
bearing interest at the rate of 8.25% per annum, payable to the Company. Richter
pledged certain of his Penn Octane shares to the Company to secure the original
promissory note.


WHEREAS, in April 2000, Richter delivered to the Company a new promissory note
(the “New Note”), in replacement of his original promissory note. The New Note
has a principal amount of $3,196,693, representing the original principal amount
and unpaid interest, and had an interest rate of 10% per annum.


WHEREAS, under the terms of the New Note, Richter is not required to pay
interest after September 2000 provided that he continue to provide a personal
guaranty on behalf of the Company to RZB Finance LLC. The New Note was
originally due in April 2001. Pursuant to the terms of a Pledge and Security
Agreement dated April 11, 2000 (the “Pledge and Security Agreement”), Richter
pledged 1,000,000 shares of his Penn Octane common stock to the Company in order
to secure the New Note.


WHEREAS, the New Note was amended in November 2001 to extend the maturity date
until October 2003 and to reduce the interest rate to the prime rate.


WHEREAS, in July 2002, the Company agreed to waive any interest due under the
New Note during any fiscal year provided that Richter guaranty at least
$2,000,000 of the company’s indebtedness during that fiscal year. The interest
rate was increased to prime plus 1%. The Company also agreed to extend the
maturity date until the expiration date of Richter’s employment agreement with
the Company, July 29, 2005.


WHEREAS, in May 2005, Richter retired and resigned as an officer and director of
the Company and its affiliates.


WHEREAS, in order to secure his limited recourse guaranty of $1,800,000 of the
Company’s indebtedness to certain investor noteholders (the “Noteholders”),
Richter has pledged 2,000,000 shares (the “Pledged Shares”) of his Penn Octane
common stock (including the 1,000,000 shares pledged to the Company) and 250,000
common units (the “Pledged Units”) of Rio Vista Energy Partners L.P. (including
125,000 units pledged to the Company) distributed to Richter on September 30,
2004, by the Company with respect to the Pledged Shares.

1

--------------------------------------------------------------------------------



WHEREAS, in view of Richter’s retirement and his contributions to the Company,
the Company wishes to amend the New Note and provide for certain additional
agreements with Richter.


Agreement


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, the parties agree as follows:




Section 1: Restatement of Promissory Note


1.1          Amendment and Restatement of New Note. The New Note is hereby
amended and restated to read, in full, as set forth in Exhibit A to this
Agreement (the “Restated Note”), including without limitation the following
provisions:


1.1.1 The maturity date of the New Note shall be extended to July 29, 2007 (the
“New Maturity Date”).


1.1.2 The interest rate on the New Note shall be increased from prime plus one
percentage point to prime plus two percentage points.


1.1.3 The Company will continue to waive interest provided that Richter
guarantees debt of the Company to any person in an amount equal to at least
$1,800,000.


1.1.4 Richter shall continue to guaranty up to $1,800,000 in indebtedness of the
Company, if requested by the Company, until all obligations under the New Note
are satisfied.


1.2          Effect of Restated Note. The Restated Note replaces and supersedes
the New Note in its entirety.


Section 2: Additional Agreements


2.1          Delivery of Pledged Units. Not later than October 28, 2005, Richter
shall deliver the Pledged Units to the Company as security for Richter’s
obligations to the Company and for the Company’s obligations to the Noteholders.
Following receipt of the Pledged Units, the Company shall deliver the Pledged
Units to the collateral agent for the Noteholders.


2.2          Return of Pledged Shares and Pledged Units. Upon the satisfaction
of the Company’s obligations to the Noteholders and the release of the Pledged
Shares and the Pledged Units by the collateral agent for the Noteholders, the
Company shall retain not more than 1,000,000 of the Pledged Shares and 125,000
of the Pledged Units, to be held in accordance with the terms of the Pledge and
Security Agreement, and shall return the balance of the Pledged Shares and the
Pledged Units to Richter.

2

--------------------------------------------------------------------------------



2.3          Payment Upon Foreclosure. If and to the extent the Noteholders
foreclose on the Pledged Shares and/or the Pledged Units due to default by the
Company in its obligations to the Noteholders, the Company shall pay Richter the
fair market value of the Pledged Shares and the Pledged Units. The Company may
offset any payment obligation to Richter under this Section 2.3 against any
remaining obligation of Richter under the Restated Note or any other payment
obligation of Richter to the Company. The fair market value of the Pledged
Shares and the Pledged Units shall be equal to the higher of the fair market
value on the date of this Agreement and the date of any foreclosure by the
Noteholders. For purposes of this Section 2.3, fair market value means, as of
any date, the value of Penn Octane common stock and Rio Vista common units
determined as follows:
 
(i)          If the common stock or common units are listed on any established
stock exchange or a national market system, including without limitation The
Nasdaq Stock Market, its fair market value will be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the day of determination;
 
(ii)         If the common stock or common units are regularly quoted by a
recognized securities dealer but selling prices are not reported, the fair
market value of a share of common stock or a common unit will be the mean
between the high bid and low asked prices for the common stock or the common
units for the day of determination; or
 
(iii)        In the absence of an established market for the common stock or
common units, the fair market value will be determined in good faith by the
board of directors of Penn Octane.


2.4          Partial Discount. Subject to Richter’s compliance with all
provisions of this Agreement and the Restated Note, the Company shall discount
the principal amount of the Restated Note by an amount equal to $1,500,000, on
the New Maturity Date, resulting in a reduced principal amount of $1,696,693,
plus accrued interest not waived pursuant to Section 1.1.3.




Section 3: Restrictive Covenants


3.1          Conflict of Interest. During any period when Richter provides
consulting services to the Company and/or its affiliates: (a) Richter shall not
directly or indirectly engage in any employment, occupation, consulting, or
other business activity which the Company determines in good faith to be in
competition with the Company or its affiliates; and (b) Richter shall not usurp
or take advantage of any such business activity without first offering the
opportunity to the Company.


3.2          Non-Solicitation of Employees and Contractors. For two (2) years
after the date of this Agreement, Richter shall not, either alone or in concert
with others, solicit, entice or divert, or attempt to solicit, entice or divert,
any of the Company’s employees or independent contractors to cease providing
services to the Company.


3.3          Non-Solicitation of Customers and Suppliers. For two (2) years
after the date of this Agreement, Richter shall not, directly or indirectly,
either alone or in concert with others, solicit, entice, work for, or in any way
divert or take away any customers or suppliers of, or other third party that
engaged in negotiations with, the Company or its affiliates that Richter had
directly worked with during the twelve (12) months preceding termination of
Richter’s employment or consulting relationship with the Company. Richter
acknowledges that all of the foregoing limited restrictions are intended to
protect the Company’s and its affiliates’ confidential and proprietary
information and trade secrets, and are not intended to and do not substantially
affect Richter’s right and ability to engage in his business, trade or
profession.

3

--------------------------------------------------------------------------------



3.4.          Equitable Remedies. Richter acknowledges that irreparable injury
will result to the Company from violation of any of the terms of this Agreement,
specifically those identified under Sections 3.1, 3.2 and 3.3. Therefore,
Richter expressly agrees that the Company shall be entitled, in addition to
damages and any other remedies provided by law, to an injunction (without notice
and without the necessity of posting a bond) or other equitable remedy
respecting such violation or continued violation.




Section 4: Miscellaneous


4.1.          Assignment. This Agreement may not be assigned or otherwise
transferred by Richter, or by operation of law, without the prior written
consent of the Company. The Company may assign or transfer this Agreement to any
affiliate, without the consent of Richter. The Company’s assignment of this
Agreement to any affiliate shall in no way affect Richter’s obligations under
this Agreement.


4.2          Waiver and Agreements. No waiver, amendment or modification of any
provision of this Agreement shall be effective unless consented to by both
parties in writing. No failure or delay by either party in exercising any right,
power or remedy under this Agreement shall operate as a waiver of any such
right, power or remedy. No waiver of any breach of any covenant or provision
contained herein shall be deemed a waiver of any preceding or succeeding breach
thereof or of any other covenant or provision. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.


4.3          Notices. Any notice or communication provided for or required by
this Agreement to be in writing shall be: (a) hand delivered, (b) sent by
certified mail with full postage, or (c) sent by overnight courier service with
proof of delivery. Any notice so sent shall be deemed received upon the earlier
of an actual receipt or three business days after proper posting. The addresses
of the parties shall be as indicated below, but the parties may change their
notice addresses by giving written notice of such change to the other party at
its current address in accordance with this Section.

4

--------------------------------------------------------------------------------


 
If to Richter:
Jerome B. Richter
 
335 Tomahawk Drive
 
Palm Desert, California 92211
   
If to Company:
Penn Octane Corporation
 
Attn: Chief Financial Officer
 
55-730 Enfield Lane, Bldg. D
 
Palm Desert, California 92211
     
With a copy to:
     
Kevin W. Finck, Esq.
 
Two Embarcadero Center, Suite 1670
 
San Francisco, California 94111



4.4          Professional Fees. In the event of the bringing of any action,
suit, or arbitration by a party hereto against another party hereunder by reason
of any breach of any of the covenants, agreements, or provisions arising out of
this Agreement, the prevailing party shall be entitled to recover all costs and
expenses of that action, suit, or arbitration, at trial, in arbitration, or on
appeal, and in collection therewith, including but not limited to, reasonable
attorneys' fees, accounting, and other professional fees resulting therefrom.


4.5          Legal and Equitable Remedies. Due to Richter’s knowledge of and
access to the Company’s proprietary information, the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief, without bond, and without
prejudice to any other rights and remedies that the Company may otherwise have
to enforce this Agreement.


4.6          Arbitration. Any controversy or claim arising out of or relating to
this Agreement (other than claims for preliminary injunctive relief or other
prejudgment or equitable remedies) shall be settled by binding arbitration in
Los Angeles, California (at the election of the party commencing the action) in
accordance with the Commercial Rules of the American Arbitration Association
then in effect, and judgment upon an award rendered in such arbitration may be
entered in any court having jurisdiction thereof.


BOTH PARTIES HAVE READ AND UNDERSTAND THIS SECTION 4.6, WHICH DISCUSSES
ARBITRATION. THE PARTIES UNDERSTAND THAT BY SIGNING THIS AMENDMENT, THEY AGREE
TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF RELATING TO, OR IN CONNECTION WITH
THIS AMENDMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH, OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EACH PARTIES' RIGHT TO A JURY TRIAL AND RELATES
TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP
BETWEEN CONSULTANT AND THE COMPANY.


4.7          Severability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable, all other provisions of
the Agreement shall be given effect separately from those provisions of this
Agreement so determined and the other provisions shall not be affected by the
illegality or unenforceability.

5

--------------------------------------------------------------------------------



4.8           Representation by Counsel; Interpretation. Each party to this
Agreement acknowledges that such party has caused this Agreement to be reviewed
and/or had the opportunity to have it approved by legal counsel of such party’s
own choice. Richter acknowledges and agrees that the Law Offices of Kevin Finck
have represented the Company, not Richter, in connection with the preparation
and execution of this Agreement and that the Law Offices of Kevin Finck may
continue to represent the Company in matters related to this Agreement and
otherwise. Richter has been advised to obtain independent legal counsel in such
connection. The Company acknowledges and agrees that the Law Offices of Kevin
Finck has represented and may continue to represent Richter in matters unrelated
to this Agreement. The parties hereby waive any claim of conflict of interest
based on the foregoing. The parties have negotiated the provisions of this
Agreement, and any presumption that an ambiguity contained in this Agreement
shall be construed against the party that caused this Agreement to be drafted
shall not apply to the interpretation of this Agreement.


4.9           Governing Law and Venue. This Agreement has been entered into in
the State of California and shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws of California. All
claims, arbitrations and lawsuits in connection with this Agreement must be
brought in Los Angeles County, California. Richter and Company hereby agree to
this jurisdiction and venue.


4.10         Entire Agreement. This Agreement, and the agreements and
instruments referenced herein, constitute the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior or contemporaneous agreements, understandings, discussions, and/or
commitments of any kind with respect to the subject matter hereof. This
Agreement may not be amended or supplemented, nor may any right hereunder be
waived, except in writing signed by each of the parties.


4.11         Further Assurances. The parties shall, from time to time, promptly
execute and deliver such further instruments, documents and papers and perform
such further acts as may be necessary or proper to carry out and effect the
terms of this Agreement.


4.12         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. Facsimile signatures
shall have the same legal effect as original signatures.


{Signatures on following page}

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


"The Company"
 
"Richter"
           
PENN OCTANE CORPORATION
                         
By:
/s/ Ian T. Bothwell   /s/ Jerome B. Richter    
Ian T. Bothwell,
 
Jerome B. Richter
   
Chief Financial Officer
     


7

--------------------------------------------------------------------------------


 
AMENDED AND RESTATED PROMISSORY NOTE




$3,196,693.00
Palm Desert, California
 
November 15, 2005



This Amended and Restated Promissory Note (this “Restated Promissory Note”)
amends, restates and replaces that certain Promissory Note of Jerome B. Richter
dated April 11, 2000 (the “Prior Promissory Note”).


FOR VALUE RECEIVED, Jerome B. Richter, an individual residing at 335 Tomahawk
Drive, Palm Desert, California 92211 (the "Borrower"), hereby promises to pay to
the order of Penn Octane Corporation, a Delaware corporation (the "Lender"), at
its offices located at 55-730 Enfield Lane, Bldg. D, Palm Desert, California
92211, or at such other place as the Lender shall designate, the principal
amount of Three Million One Hundred Ninety-Six Thousand Six Hundred Ninety-Three
Dollars ($3,196,693.00) on or before July 29, 2007 (the “Maturity Date”). The
Borrower shall pay interest on the unpaid principal amount hereof from the date
hereof until paid, at the prime rate of Bank of America, N.A., plus two (2)
percentage points, to be paid in arrears on the Maturity Date; provided however,
that Borrower will not be required to pay or accrue interest so long as Borrower
continues to provide a personal guaranty on behalf of the Lender of debt of the
Lender to any person in an amount equal to at least $1,800,000 (the "Guaranty").
Interest will commence immediately upon the termination of the Guaranty.
Borrower shall continue to guaranty up to $1,800,000 in indebtedness of the
Lender, if requested by the Lender, until all obligations under this Restated
Promissory Note are satisfied.


Should the indebtedness represented by this Restated Promissory Note or any part
thereof be collected at law or in equity or in bankruptcy, receivership or other
similar court proceedings or this Restated Promissory Note be placed in the
hands of attorneys for collection before or after maturity, the Borrower, its
successors and assigns, agree to pay, in addition to the principal and interest
due and payable hereon, reasonable attorneys' and collection fees.


If the Borrower shall fail to make payment of principal or interest on this
Restated Promissory Note when due, and if such default is not cured within ten
(10) days thereafter, or if the Borrower shall become insolvent or a voluntary
or uncontroverted petition shall be filed under the Federal Bankruptcy Code or
other similar Federal or state law dealing with arrangements for the relief of
creditors with respect to the Borrower (in each case, an "Event of Default"),
and in any such event, the holder shall have the right without notice to the
Borrower to declare this Restated Promissory Note with accrued interest hereon
to be immediately due and payable (whether or not then due by the stated terms
hereof), whereupon the same shall become and be immediately due and payable
without presentment, demand, protest or notice of any kind, all of which are
hereby expressly waived by the Borrower.

A-1

--------------------------------------------------------------------------------



This Note is secured by and entitled to the benefits of a Pledge and Security
Agreement dated April 11, 2000, pursuant to which Borrower's obligations under
the Prior Promissory Note and this Restated Promissory Note are secured by one
million (1,000,000) shares of Penn Octane Corporation common stock owned by
Borrower and by one hundred twenty-five thousand (125,000) Rio Vista Energy
Partners L.P. common units owned by Borrower.


No waiver by the holder of any breach of any covenant of the Borrower herein
contained or any term or condition hereof shall be construed as a waiver of any
subsequent breach of the same or of any other covenant, term or condition
herein.


This Restated Promissory Note shall be deemed to have been made under, and in
all respects shall be governed by and construed in accordance with, the laws of
the State of California.



 

     
Jerome B. Richter

 
A-2


--------------------------------------------------------------------------------